Citation Nr: 1623574	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the Veteran's claims of entitlement to service connection for bipolar disorder, PTSD, and a personality disorder, denied entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities, and proposed a finding of incompetency.  The Veteran filed a notice of disagreement with respect to all issues.

In a March 2011 rating decision, the issue of incompetency was determined to be a moot issue since the Veteran is not in receipt of monetary benefits.  An April 2011 rating decision held that the Veteran was considered competent for VA purposes.

In his June 2011 VA Form 9, the Veteran specifically limited his substantive appeal to the issues of entitlement to service connection for PTSD and entitlement to service connection for bipolar disorder.  

In his June 2011 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge, however, in statements received by VA in November 2011 and March 2012, he withdrew his request for a hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(e).  

In July 2013 the Board denied the Veteran's motion to have his case advanced on the Board's docket.  A July 2013 letter informed the Veteran of this decision.

In February 2014 the Board remanded this case for additional development. 
 
This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current psychiatric disability, diagnosed as bipolar disorder, originated during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disability, diagnosed as bipolar disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including psychosis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's psychiatric disability, diagnosed as bipolar disorder, was incurred during his active service.  

The probative medical evidence or record reflects that the Veteran has been diagnosed with a current psychiatric disability, namely bipolar disorder.  See May 2015 VA examination and private psychologist opinions August 2011 and April 2016.  Although the August 2010 and May 2015 VA examiners did not find the Veteran's psychiatric disability, diagnosed as bipolar disorder in May 2015, was caused by or otherwise related to his active service, these opinions did not consider the Veteran's competent lay statements and the May 2015 VA examiner did not address or consider the August 2011 private psychologist's opinion.  Thus, these opinions are inadequate and are afforded no little probative value.  The Veteran is competent to report that the psychiatric symptoms he experienced began during his active service and symptoms continued since his active service and these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board observes that, in the August 2011 and April 2016 private psychology evaluations, the private psychologist found that the Veteran had current bipolar disorder and that it was as likely as not that his bipolar disorder began during his active service.  The August 2011 and April 2016 evaluations and opinions were based on an interview with the Veteran and a review of the claims file, including service records, post service medical records and VA examinations.  

After consideration of the above, the Board finds that the evidence is relative equipoise as to the material facts at issue.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current psychiatric disability had its onset during his active service.  Accordingly, service connection for a psychiatric disability, diagnosed as bipolar disorder, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, diagnosed as bipolar disorder, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


